738 N.W.2d 718 (2007)
Amanda Jean OSBORNE, Plaintiff-Appellant,
v.
WASHTENAW CIRCUIT JUDGE, Defendant-Appellee.
Docket No. 134741. COA No. 279204.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The complaint for superintending control, treated as an application for leave to appeal the July 20, 2007 order of the Court of Appeals, is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.